Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 1, 6, 9, 10, 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20210203791 to Noguchi in view of US Patent Application Publication Pub. No. US 20050128518 to Tsue.

       Regarding claim 1, Noguchi discloses an image processing apparatus (paragraph 35-40; client computer 1 (image processing apparatus)), comprising:
      at least one processor causing the image processing apparatus to act as (paragraph 39-42; CPU 10 executing program):
      a first acquisition unit configured to analyze a model image included in model album data to acquire a first analysis result (paragraph 67, 82; the example image (model image) from the example album (model album); the face information of example image is analyzed such as number of face, size of face (first analysis result));
      a second acquisition unit configured to analyze a plurality of candidate images to acquire a second analysis result (paragraph 54, 68-70, 82; images in user selected folder (candidate images) are analyzed such as by analyzing facial information including number of face, size of face (second analysis result));
      a selection unit configured to select an image similar to the model image from among the plurality of candidate images, as a similar image, based on the first and the second analysis results (paragraph 68-70; images in the selected folder that are similar to the example image from example album based on face information of example image (first analysis result) and face information of images in selected folder (second analysis 
      a generation unit configured to generate similar album data based on data of the selected similar image (paragraph 66, 68-70, 78-81; Fig. 11 shows the generated similar album which is similar in composition and impression to the example album shown in Fig. 10; generated album Pg has selected images based on similarity pasted at the region corresponding to the region in the example album where the example image was pasted);
      a display control unit configured to, based on a layout result for the model album data and a layout result for the similar album data, display a region (paragraph 47-58, 61, 68; the layout of the example album and layout of generated album are the same layout; see Fig. 8 showing the display of region 70 having layout of both the example album and layout of the album to be generated as shown in Fig. 11).





     However Noguchi does not disclose the display control unit configured to, based on a layout result for the model album data and a layout result for the similar album data different from the model album data, display a region having a difference satisfying a predetermined condition in the layout result for the similar album data, in a highlighted manner more than other regions.
previous order (model album) because it is based on “same event” in step s3; when aspect ratio is different between insertion areas of template of previous order and template of current order this results in layout result being different from the template of previous order (model); based on template of previous order (layout result for the model album data) and template of current order (a layout result for the similar album data), if difference of aspect ratio between the two templates for an image insertion area (region)  is non-zero (condition), then warning is displayed in the image insertion area (region) resulting in highlighted manner for this image insertion area compared to other image insertion area that have same aspect ratio without warning).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Noguchi as taught by Tsue to provide highlighted display of regions in album data based on difference.
        The motivation to combine the references is to provide display in highlighted form for album regions having difference such as aspect ratio compared to reference album so that the user can make adjustment to image size before inserting image into the album that is being generated and further simplify album generating by using previous 


       Regarding claim 6, Noguchi discloses the image processing apparatus according to claim 1, wherein the number of pages output as a layout result for the model album data is the same as the number of pages output as a layout result for the similar album data (paragraph 72-75, 78-81; user can select which pages of example album to work on; user generates number of album pages (similar album) matching  the number of pages of example album by using next and previous pages and selecting similar images for each page of example album).




       Regarding claim 9, see rejection of claim 1.




       Regarding claim 10, see rejection of claim 1. Further Noguchi discloses a non-transitory computer-readable storage medium storing a program for causing a computer 

       Regarding claim 13, see rejection of claim 4.

       Regarding claim 14, see rejection of claim 5.

       Regarding claim 15, see rejection of claim 6.

       Regarding claim 16, see rejection of claim 7.

       Regarding claim 17, see rejection of claim 8.


Claim 2-3 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20210203791 to Noguchi in view of US Patent Application Publication Pub. No. US 20050128518 to Tsue further in view of US Patent Application Publication Pub. No. US 20160358318 to Zhang.
       Regarding claim 2, Noguchi discloses the image processing apparatus according to claim 1, wherein the at least one processor further comprising to act as:
a model image arranged as a layout result for the model album data and a similar image arranged as a layout result for the similar album data (paragraph 47-58, 61, 68; the layout of the example album and layout of generated album are the same layout; see 
However Noguchi in view of Tsue does not disclose a third acquisition unit configured to acquire a similarity between a model image arranged and a similar image arranged; and
an identification unit configured to identify a region having a difference satisfying the predetermined condition, based on the similarity.
       Zhang discloses a third acquisition unit configured to acquire a similarity between a model image arranged and a similar image arranged (paragraph 70-71, 75, 94, 98; similarity between sample image (model image) and actual image (similar image); paragraph 80, 84; matching degree is used to acquire similarity); and
an identification unit configured to identify a region having a difference satisfying the predetermined condition, based on the similarity (paragraph 80, 84, 110, 113; when matching degree between sample image and actual image is less than threshold a difference is identified; threshold is the condition used; matching degree is based on feature information of areas (regions) of corresponding sample and actual image; area of images can determine difference or match).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Noguchi in view of Tsue as taught by Zhang to provide identification of difference regions between sample image and actual images.
        The motivation to combine the references is to provide image correction to the actual image based on features of the sample image that is similar to the actual image 



       Regarding claim 3, Noguchi discloses the image processing apparatus according to claim 2, model image arranged on the n-th page (n is a natural number) as a layout result for the model album data and a similar image arranged on the n-th page as a layout result for the similar album data (paragraph 47-58, 61, 68; the layout of the example album and layout of generated album are the same layout; see Fig. 8 showing the display of region 70 having layout of both the example album and layout of the album to be generated as shown in Fig. 11; paragraph 66-68,79-80; selected image is pasted on the same page n as the page n where sample image is arranged in example album; page number n is shown as string 73). Further Zhang discloses wherein the third acquisition unit acquires a similarity between a model image arranged and a similar image arranged (paragraph 70-71, 75, 94, 98; similarity between sample image (model image) and actual image (similar image); paragraph 80, 84; matching degree is used to acquire similarity).




       Regarding claim 11, see rejection of claim 2.

       Regarding claim 12, see rejection of claim 3.


Claim 4-5, 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20210203791 to Noguchi in view of US Patent Application Publication Pub. No. US 20050128518 to Tsue further in view of US Patent Application Publication Pub. No. US 20180146105 to Saito.

       Regarding claim 4, Noguchi in view of Tsue does not disclose the image processing apparatus according to claim 1, wherein a region having a difference satisfying the predetermined condition is a partial region of a double-page spread as a layout result for the album data.

        Saito discloses the image processing apparatus according to claim 1, wherein a region having a difference satisfying the predetermined condition is a partial region of a double-page spread as a layout result for the album data (paragraph 42, 48; layout associated with photobook (album); paragraph 63-65, 85; paragraph 108, 116-118; when resolution of an image is not within reference value for resolution, the corresponding image region which satisfies this condition (difference image) is displayed with warning mark 1722a (highlighted) in the image region compared to other image regions; Figure 12A shows warning 1722a on an image region 1721 which is a 

        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Noguchi in view of Tsue as taught by Saito to provide highlighted display of certain images that have difference in predetermined features in double-page type album.
        The motivation to combine the references is to provide notification via marking on the display the images having difference in certain image quality such that user can make correction and generate an album that is aesthetical to user (paragraph 40-41, 47).


       Regarding claim 5, Saito discloses the image processing apparatus according to claim 1, wherein a region having a difference satisfying the predetermined condition is the entire region of a double-page spread as a layout result for the album data (paragraph 42, 48; layout associated with photobook (album); paragraph 63-65, 85; paragraph 108, 116-118; when resolution of an image is not within reference value for resolution, the corresponding image region which satisfies this condition (difference image) is displayed with warning mark 1722a (highlighted) in the image region compared to other image regions; Figure 12A shows warning 1722a on bottom on a single image region 1721 that covers both side of the double page spread; since there 

       Regarding claim 7, Saito discloses the image processing apparatus according to claim 1, wherein the display control unit performs, to display a region having a difference satisfying the predetermined condition in the layout result for the similar album data in a highlighted manner more than other regions (paragraph 42, 48; layout associated with photobook (album); paragraph 63-65, 85; paragraph 108, 116-118; when resolution of an image is not within reference value (predetermined condition) for resolution, the corresponding image region is displayed with warning mark 1722a (highlighted) in the image region compared to other image regions), image processing different from image processing for other regions on the region having a difference satisfying the predetermined condition in the layout result for the similar album data (paragraph 66, 108, 118; for region having resolution difference of image satisfying condition, this image region is displayed with warning mark of first shape/color; other image region that has color format difference of image satisfying condition, this other image region is displayed with warning mark of different shape/color; adding of warning mark on image is a type of image processing; thus different image processing of adding different type of marks for regions based on what caused the difference in each image region).


does arrange, to display a region having a difference satisfying the predetermined condition in the layout result for the similar album data in a highlighted manner more than other regions, the similar image in the region having a difference satisfying the predetermined condition in the layout result for the similar album data (paragraph 42, 48; layout associated with photobook (album); paragraph 63-65, 85; paragraph 108, 116-118; when resolution of an image is not within reference value (predetermined condition) for resolution, the corresponding image region is displayed with warning mark 1722a (highlighted) in the image region compared to other image regions). Further Noguchi disclose wherein the display control unit does NOT arrange, the similar image in the region having a difference satisfying the predetermined condition in the layout result for the similar album data (paragraph 52, 68, 70; for a given example image a user can decide NOT to paste candidate image displayed in region 90 which has similarity greater than threshold (ie. difference less than threshold) thereby there is NO arrangement of selected image in the generated album at the corresponding region of the example image if user decides not to select the image).












Other Prior Art Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20210406588 to Noguchi discloses image data processing (see Abstract).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENIYAM MENBERU whose telephone number is (571) 272-7465.  The examiner can normally be reached on Monday-Friday, 10:00am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the customer service office whose telephone number is (571) 272-2600. The group receptionist number for TC 2600 is (571) 272-2600. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
<http://pair-direct.uspto.gov/>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Patent Examiner
Beniyam Menberu

/BENIYAM MENBERU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        

03/21/2022